
	
		I
		111th CONGRESS
		1st Session
		H. R. 596
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to reduce
		  hunger, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Recovery Through Increased
			 Feeding Act of 2009.
		2.Fingerprinting
			 prohibitedSection 11(e)(2)(D)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(2)(D)) is amended by
			 inserting the following before the semicolon at the end: , and the
			 fingerprint or any other form of biometic testing of any member of a household
			 shall not be required for the purpose of participating in the supplemental
			 nutrition assistance program or for issuance of benefits for which the
			 household would otherwise be eligible.
		3.Expanded
			 eligibility in high unemployment areasSection 6(o) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2015(o)) is amended—
			(1)in paragraph (2)
			 by striking 3 months and inserting 12 months,
			 and
			(2)in paragraph 4(A) by striking On the
			 request of a State agency, the Secretary may and inserting The
			 Secretary shall.
			4.Participation in
			 supplemental nutrition assistance program in cities
			(a)ReportsThe Secretary of Agriculture shall—
				(1)require the
			 appropriate States to submit to the Secretary reports identifying the levels of
			 participation in the supplemental nutrition assistance program by eligible
			 households located in the 25 largest cities in the United States, and
				(2)submit to the
			 Congress a report identifying the results contained in the reports required by
			 paragraph (1).
				(b)Activities To
			 increase participation
				(1)RequirementIf a State submits a report under
			 subsection (a)(1) that identifies a city in which the participation rate of
			 eligible households in the supplemental nutrition assistance program is less
			 than 85 percent, the Secretary of Agriculture shall require such State to
			 implement practices to increase such participation rate.
				(2)DefinitionThe term practices means
			 telephone interviews, educational public service announcements, town halls, and
			 other services that the State deems fit to increase the participation rate to
			 more than 85 percent of eligible households.
				5.Grants to improve
			 access to benefitsSection
			 11(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(t)) is
			 amended—
			(1)in
			 paragraph (1) by striking $5,000,000 and inserting
			 $15,000,000, and
			(2)in paragraph
			 (5)—
				(A)in subparagraph
			 (A) by striking and at the end,
				(B)in subparagraph
			 (B) by striking the period at the end and inserting and,
			 and
				(C)by adding at the
			 end the following:
					
						(C)shall give special consideration to
				eligible entities that are nonprofit organizations that provide on site at the
				locations of such organizations online application support to eligible
				households.
						.
				6.Encourage better
			 nutrition
			(a)EBT card access
			 at farmers’ marketsThe
			 Secretary of Agriculture shall carry out a program to support the use of
			 electronic benefits transfers for Federal nutrition programs at farmers’
			 markets by means of installing or modernizing electronic benefit transfer
			 equipment at such markets and by providing educational forums on the benefits
			 of nutrition program participation at such markets.
			(b)LimitationsFunds
			 available to carry out this section—
				(1)may not be used
			 for the ongoing cost of carrying out any project, and
				(2)shall only be
			 provided to eligible entities that demonstrate a plan to continue to provide
			 electronic benefit transfer card access at 1 or more farmers’ markets following
			 the receipt of such funds.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated $25,000,000
			 to carry out this section.
			
